Citation Nr: 1540406	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-04 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral leg numbness, feet coldness, and left foot outer area pain and numbness of two toes, to include as secondary to a service-connected lumbar spine disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010 and March 2015 rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a rating in excess of 20 percent for a service-connected lumbar spine disability has been raised by the record in a February 2012 VA Form 9, Substantive Appeal, (on a different issue) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, in an April 2015 VA Form 21-0958, Notice of Disagreement (NOD), the Veteran raised the issue of whether there was clear and unmistakable error in a July 2012 decision (of which the Veteran was notified in August 2012) that denied service connection for a right knee disability.  This matter also has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.







REMAND

A.  Bilateral Leg Numbness

The Veteran alleges that he has a disability manifested by numbness of the bilateral legs, coldness of the feet, and outer area pain to the left foot with numbness of the two smallest toes that is secondary to his service-connected lumbar spine disability.  

On March 2010 VA examination, a neurological evaluation revealed abnormal motor function with findings of decreased motor strength in the left lower extremity.  Motor function of the right lower extremity was normal.  Sensory function and the Veteran's reflexes were normal on both sides.  The examiner noted that there was no evidence of peripheral nerve involvement during examination and no sensory deficits of the lumbar spine.  He reported that there was motor weakness on the left side, which was a sign of intervertebral disc syndrome, most likely from the deep peroneal nerve.  The examiner opined that although there were no sensory deficits found on examination, the left deep peroneal nerve was involved and affected motor weakness on the left.  He indicated that symptoms such as numbness were not always found on exam; thus, it was at least as likely as not that the Veteran's numbness symptoms were related to intervertebral disc syndrome.  The examiner then concluded that there was no pathology or sensory deficits to the lower extremities found on examination to render any diagnosis for symptoms of numbness of the legs and feet.  

The Board finds this examination is inadequate to determine whether the Veteran has a diagnosis of a disability of either bilateral lower extremity manifested by symptoms of numbness, coldness, or motor abnormality.  Although the examiner indicated the Veteran had symptoms of numbness, but no underlying pathology, he also said that there was invertebral disc syndrome with deep peroneal nerve involvement causing motor abnormality on the left side.  This finding seems to indicate that there may be a left lower extremity disability associated with the Veteran's service-connected lumbar spine disability.  Notably, the evaluation criteria used to evaluate disabilities of the spine require that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5243, Note (1).  

As noted in the Introduction, the Veteran has raised a claim seeking an increased rating for his service-connected lumbar spine disability and the Board does not have jurisdiction over such claim.  However, the matter is inextricably intertwined with the current claim of service connection for bilateral leg numbness, as any diagnosis of a neurological disability of either lower extremity would raise the question of whether the Veteran is entitled to a separate evaluation for such disability as a part of his claim for an increased rating for the lumbar spine.  Accordingly, consideration of the current claim for service connection must be adjudicated in conjunction with the claim for an increased rating for the lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S. Ct. 75 (2011), modified, 26 Vet. App. 31 (2012).  Therefore, the Board is requesting in this remand that the AOJ develop and adjudicate the claim seeking an increased rating for the lumbar spine disability to ensure that the Board can continue with adjudication of the inextricably intertwined claim over which it has jurisdiction.

B.  Representative Review

The Veteran's claim of service connection for bilateral leg numbness was certified to the Board in March 2015.  At that time, the Veteran did not have a representative.  In April 2015, within 90 days after certification of the appeal to the Board, the Veteran appointed Texas Veterans Commission as his representative.  38 C.F.R. § 20.1304(a).  However, to date, Texas Veterans Commission has not been afforded the opportunity to provide a VA Form 646, Statement of Accredited Representative in Appealed Case, on the Veteran's behalf for this appeal.  Texas Veterans Commission is not located within the Board's offices, and thus, the case must be remanded to afford the Veteran's representative the full opportunity to submit evidence and/or argument in support of the claim on appeal.  See 38 C.F.R. § 20.600.

C.  Right Knee Disability

A March 2015 rating decision declined to reopen a claim of service connection for a right knee disability.  In April 2015, the Veteran filed an NOD with this decision on the form provided by the AOJ.  38 C.F.R. §§ 19.24, 20.201(a).  Since the AOJ has not yet issued a statement of the case (SOC) in this matter, the Board must remand the claim for such issuance.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Complete any development necessary on the matter of entitlement to a rating in excess of 20 percent for the service-connected lumbar spine disability. 

2.  Schedule the Veteran for an appropriate VA examination to assess whether the Veteran has any disability of the bilateral lower extremities associated with symptoms of numbness, coldness, or motor weakness.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  Any indicated tests must be completed.  

After examining the Veteran and reviewing his claims file, the examiner must identify all current lower extremity disabilities that may be associated with symptoms of numbness, coldness, or motor weakness.  If no diagnoses are made, the examiner must provide a rationale as to why there are no diagnosable disabilities.

If any such diagnoses are rendered for either lower extremity, then the examiner must also respond to the following questions:  

A)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed lower extremity disability associated with symptoms of numbness, coldness, or motor weakness is causally related to the service-connected lumbar spine disability?

B)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral lower extremity disability associated with symptoms of numbness, coldness, or motor weakness is aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by the service-connected lumbar spine disability?  

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then, adjudicate, by issuance of a Rating Decision or Simplified Notification Letter, the matter seeking a rating in excess of 20 percent for the service-connected lumbar spine disability, to include consideration of any associated neurological abnormalities.  

Readjudicate the issue seeking service connection for bilateral leg numbness, feet coldness, and left foot outer area pain and numbness of two toes.  If the benefit sought on appeal is denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Provide the Veteran's representative with the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, and/or argument and evidence on the Veteran's behalf.  

Then return the case to the Board for further appellate review, if otherwise in order.

4.  Issue an SOC as to the matter of whether new and material evidence has been submitted to reopen a claim of service connection for a right knee disability.  Advise the Veteran of his appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






